 Case: 4:20-cv-01790-RWS Doc. #: 28 Filed: 04/15/21 Page: 1 of 1 PageID #: 296




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TASHONDA TROUPE,                         )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )      No. 4:20 CV 1790 RWS
                                         )
ST. LOUIS COUNTY, MISSOURI,              )
et al.,                                  )
                                         )
      Defendants.                        )

                        MEMORANDUM AND ORDER

      For good cause shown and in the interests of justice,

      IT IS HEREBY ORDERED that the motion for leave to file a second

amended complaint [27] is granted, and the second amended complaint [27-1] is

deemed filed as of this date.

      IT IS FURTHER ORDERED that the motions to dismiss the first amended

complaint [15, 17] are denied as moot.




                                             RODNEY W. SIPPEL
                                             UNITED STATES DISTRICT JUDGE

Dated this 15th day of April, 2021.
